       Case 1:19-cv-00503-DWM Document 28 Filed 08/13/20 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF IDAHO


 RHONDA COCHRANE,                                   1:19–cv–00503–DWM

                      Plaintiff,

        vs.                                              OPINION and
                                                           ORDER
 WALMART, INC., a Delaware
 corporation,

                      Defendant.


      Rhonda Cochrane brings this sex discrimination suit against Walmart, her

former employer, under Title VII of the Civil Rights Act, 42 U.S.C. §§ 2000e, et

seq. Cochrane is a former member of the decertified class from Wal-Mart Store,

Inc. v Dukes, 564 U.S. 338 (2011). In this action, she asserts individual claims for

pay discrimination and promotion discrimination. (Doc. 1.) Walmart seeks to

dismiss all claims to the extent they are based on a disparate impact theory and to

dismiss the promotion discrimination claim in its entirety. (Doc. 20.) Cochrane

concedes she has not adequately pled disparate impact. (Doc. 25 at 1 n.1.) The

only question, then, is whether she has stated a claim for promotion discrimination.

Because she has, Walmart’s motion is denied on those grounds.


                                         1
        Case 1:19-cv-00503-DWM Document 28 Filed 08/13/20 Page 2 of 6




                                  LEGAL STANDARD

      To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of

Civil Procedure, a claim must allege “sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. To prevail on a failure to promote claim under Title VII,

a plaintiff must establish a prima facie case by showing that she belongs to a

protected class, was qualified for the position she sought, was denied a promotion,

and the job was given to someone outside the protected class. Coghlan v. Am.

Seafoods Co., LLC, 413 F.3d 1090, 1094 (9th Cir. 2005). However, the prima

facie case “is an evidentiary standard, not a pleading requirement.” Swierkiewicz

v. Sorema N.A., 534 U.S. 506, 510 (2002). Accordingly, “an employment

discrimination plaintiff need not plead a prima facie case of discrimination” to

survive a motion to dismiss. Id. at 515. Rather, the pleading need only allow a

reasonable inference of unlawful discrimination. See Iqbal, 556 U.S. at 678.

                                       ANALYSIS

      Walmart argues that the Complaint does not state claim for failure to

promote because it does not allege that Cochrane applied for a promotion.

                                           2
        Case 1:19-cv-00503-DWM Document 28 Filed 08/13/20 Page 3 of 6




Generally, an employee must have applied for a promotion to prove discrimination

based on the failure to promote. See Pejic v. Hughes Helicopters, Inc., 840 F.2d

667, 675 (9th Cir. 1988). However, a non-applicant may be able to show that

applying for a promotion would have been futile due to the company’s

discriminatory practices. Stiefel v. Bechtel Corp., 624 F.3d 1240, 1246 (9th Cir.

2010); Int’l Bhd. of Teamsters v. United States, 431 U.S. 324, 365–67 (1977). To

succeed on these grounds, the employee must show she was “discouraged from

applying,” not that she “simply failed to do so.” Breiner v. Nev. Dep’t of

Corrections, 610 F.3d 1202, 1206 (9th Cir. 2010).

      The deterred-applicant theory is the exception in employment discrimination

cases, applicable only in “unusual circumstances.” Yartzoff v. Thomas, 809 F.2d

1371, 1374 (9th Cir. 1987). On a 12(b)(6) motion, “courts look to whether a

plaintiff has alleged facts that, taken as true, support the inference that it would

have been futile to apply—not simply whether the plaintiff can sufficiently allege a

discriminatory practice.” Wynn v. Nat’l Broad. Co., Inc., 234 F. Supp. 2d 1067,

1099 (C.D. Cal. 2002). Futility may be based on facts such as an employer’s

“consistent discriminatory treatment of actual applicants, by the manner in which

he publicizes vacancies, his recruitment techniques, his responses to casual or

tentative inquiries, and even by the racial or ethnic composition of that part of his

work force from which he has discriminatorily excluded members of minority

                                           3
        Case 1:19-cv-00503-DWM Document 28 Filed 08/13/20 Page 4 of 6




groups.” Int’l Bhd. of Teamsters, 431 U.S. at 365.

      Here, Cochrane adequately alleges that applying for a promotion would have

been futile. Though she passed the tests required to be considered for

management, she was merely transferred to a cashier position from her food

service job and was not considered for a promotion. (Doc. 1 at ¶¶ 79–81.) After

repeated requests to be promoted to a customer service position, Cochrane’s

manager told her she would never be anything more than a cashier. (Id. at ¶¶ 82–

83.) Such a response to her “casual or tentative inquiries” was no doubt a deterrent

to a formal application. See Int’l Bhd. of Teamsters, 431 U.S. at 365. More

importantly, Cochrane’s allegations allow an inference that Walmart’s

discriminatory treatment of women discouraged her from applying. Specifically,

Walmart stereotyped women as less aggressive and results-oriented than men and

pigeonholed them into “female” departments, such as health and beauty and

jewelry. (Doc. 1 at ¶¶ 64–69); Sandoval v. Saticoy Lemon Ass’n, 747 F. Supp.

1373, 1391–92 (C.D. Cal. 1990) (accepting the deterred-applicant theory where

women were only considered for certain positions). And, women were ultimately

underrepresented in management. (See Doc. 1 at ¶ 55.) Cochrane does not

specifically allege that she was aware of these practices or that she did not apply

for a promotion because of them. However, those are reasonable inferences at this

point, especially given how pervasive the practices were alleged to be.

                                          4
        Case 1:19-cv-00503-DWM Document 28 Filed 08/13/20 Page 5 of 6




      Further, before 2003, job openings were not posted and no formal

application process existed. (Id. at ¶¶ 40–41, 43, 49, 52.) In conjunction with the

“good ol’ boy philosophy,” (id. at ¶ 65), this plausibly suggests that women were

denied promotions due to “the manner in which [Walmart] publicizes vacancies”

and its “recruitment techniques.” See Int’l Bhd. of Teamsters, 431 U.S. at 365. At

this stage, it also excuses Cochrane’s failure to identify a specific position she

would have pursued. As Walmart points out, an employee cannot show

discrimination with respect to a job that does not exist. Hutchinson v. Seagate

Tech., LLC, 2004 WL 1753391, at *11 (N.D. Cal. Aug. 3, 2004). However, this

case is akin to Reed v. Lockheed Aircraft Corp., which rejected an employer’s

argument at summary judgment that a female employee was never personally

denied a promotion in light of evidence “that one did not apply for training or for

promotion but instead had to be sought out.” 613 F.2d 757, 761 (9th Cir. 1980).

Reed is controlling precedent, and therefore prevails over the contrary out-of-

district cases cited by Walmart. To be sure, the Complaint could be much stronger

on this point. For example, it does not allege that male coworkers were promoted

ahead of Cochrane. But under Reed, Cochrane’s allegations allow a reasonable

inference that she was passed over for a promotion because of her gender.

      Going forward, Cochrane will have to establish that she was indeed qualified

for an available promotion, for which she would have applied had she not been

                                           5
       Case 1:19-cv-00503-DWM Document 28 Filed 08/13/20 Page 6 of 6




deterred, and that ultimately went to a man. See Int’l Bhd. of Teamsters, 431 U.S.

at 367–68; Coghlan, 413 F.3d at 1094. For now, she plausibly alleges that she was

denied a promotion due to her gender. See Swierkiewicz, 534 U.S. at 515.

                                  CONCLUSION

      IT IS ORDERED that Walmart’s motion to dismiss (Doc. 20) is GRANTED

on the disparate impact claims and DENIED on the failure to promote claim. The

disparate impact claims are DISMISSED WITHOUT PREJUDICE.

      DATED this    13th   day of August, 2020.



                                                                14:00 PM
                                      Donald W. Molloy, District Judge
                                      United States District Court




                                         6
